DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
With regard to claim 1, the subject matter not found was a method to alleviate pain after a limb joint replacement surgery comprising identifying target tissue outside of the region where post-surgery pain is expected, placing a percutaneous lead in the tissue outside the region of expected pain, and through application of electrical stimulation evoking an area of paresthesia without damaging the nerve or eliciting functional nerve stimulation, in combination with the other remaining steps in the claim.
With regard to claim 14, the subject matter not found was a method to alleviate pain after a limb joint replacement surgery as above, wherein the evoked paresthesia is defined by a tingling sensation, in combination with the other remaining steps in the claim.
With regard to claim 23, the subject matter not found a method to alleviate pain after a limb joint replacement surgery as with claim 1 above, and additionally evoking a tingling sensation in the region of expected pain prior to the joint replacement surgery, in combination with the other remaining steps in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
5 May 2021